ACCEPTED
                                                                                                03-15-00429-CV
                                                                                                        8281058
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         12/17/2015 11:27:59 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                No. 03-15-00429-CV
                                                                              FILED IN
                                                                       3rd COURT OF APPEALS
                           IN THE THIRD COURT OF APPEALS                   AUSTIN, TEXAS
                                   AUSTIN, TEXAS                      12/17/2015 11:27:59 AM
                                                                         JEFFREY D. KYLE
                                                                               Clerk

                  Dennis Draper, Greg Hadley, and Charles Huston,

                                                  Appellants,

                                            v.

                        Austin Manufacturing Services, I, Inc.,

                                                   Appellee.


  On Appeal from No. D-1-GN-09-004416, in the 353rd Judicial District Court, Travis County
                          Honorable Orlinda Naranjo, Presiding


       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                 REPLY BRIEF OF APPELLANTS


TO THE HONORABLE COURT OF APPEALS:

      Appellants Dennis Draper, Greg Hadley, and Charles Huston (the Individual

Guarantors) file this Unopposed Motion for Extension of Time to File their Reply

Brief of Appellants, and in support states as follows:

      1.     Appellee filed its Brief on December 14, 2015. Appellants’ Reply

Brief is currently due on January 4, 2016. Appellants seek a thirty-day extension

of the deadline, and request that the deadline be extended to February 3, 2016.



                                                                                             1
This is Appellants’ first request for an extension of the deadline to file its Reply

Brief.

         2.      The extension is sought to accommodate other matters on the schedule

of appellate counsel that have arisen since consent was given to extend the

deadlines for filing the brief of appellee. These include:

              • 03-15-00447-CV, Austin Collision Center v. Barbara Pampalone,

                 Brief of Appellee Eric Hinojosa due December 18, 2015;

              • 15-0791, City of Austin v. Canarao’s, Response to Petition for Review

                 due on December 21, 2015;

              • 08-15-00219-CV, Target Strike v. Strasburger & Price, Brief of

                 Appellee due on January 12, 2016

              • 15-0925, Town Center Mall v. Dyer, Petition for Review due on

                 January 15, 2016

              • 05-14-01338, Premier Pool Management Corp v. Premier Pools, Inc.,

                 Reply Brief due January 15, 2016.

         3.      Counsel for Appellee does not oppose this motion .

         4.      This motion is not sought for delay but so that justice may be done.

                                PRAYER FOR RELIEF

         Appellants thus respectfully request that this Court grant the extension until

February 3, 2016.



                                                                                          2
                             Respectfully submitted,

                             /S/ Michael S. Truesdale
                             Michael S. Truesdale

                          LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
                          State Bar No. 00791825
                          801 West Avenue, Suite 201
                          Austin, TX 78701
                          512-482-8671
                          866-847-8719 (fax)
                          mike@truesdalelaw.com
                          Counsel for Dennis Draper, Greg Hadley and Charles
                          Huston
                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Christopher Kratovil (appellate counsel for
Appellee Austin Manufacturing Services I, Inc.) (CKratovil@dykema.com ) and
was informed that he does not oppose the relief requested herein.

                                      /s/ Michael S. Truesdale
                                      Michael S. Truesdale




                                                                                    3
                        CERTIFICATE OF SERVICE
      On December 17, 2015, the undersigned certifies that he served a copy of
this Motion for Extension of Time on the following via e-service, in compliance
with Texas Rules of Appellate Procedure 9.5 and 25.1(e):

Brian A. Colao                        Shane M. Boasberg
bcolao@dykema.com                     shaneb@law-smb.com
Christopher Kratovil                  The Law Offices of Shane M.
ckratovil@dykema.com                  Boasberg, P.C.
Dykema Gossett PLLC                   2901 Bee Caves Road,
1717 Main Street, Suite 4000          Commissioner’s House, Box E
Dallas, Texas 75201                   Austin, Texas 78746

Counsel for Appellee Austin           Counsel for Assistant Pro, Inc., TQI
Manufacturing Services                Corporation, and Darryl Cornish

                                     /s/ Michael S. Truesdale
                                     Michael S. Truesdale
                                     SBN 00791825




                                                                                  4